DETAILED ACTION
Summary
	This is an Allowability Notice in reply to the amendments and arguments filed 14 July 2022 for the application filed 17 June 2020. Claims 1-16 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (PRO 62/875,812, filed 18 July 2019) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claimed invention is directed toward a method for preparing a polymer membrane with vertically aligned pore channels. Such a membrane is useful in a number of filtration industries and purported to have reduced fabrication costs and improved function. The claimed method is directed to consisting only of the claimed steps of dissolving an amphiphilic block copolymer in a solvent, adding a hydrogen bond-forming acid to the copolymer-solvent solution, depositing the solution onto a membrane substrate, removing the solvent which induces the self-assembly of the solution to form a hydrophobic matrix with vertically-aligned channels, and subsequently removing the acid with an alcohol wash.
The most pertinent prior art of record, TOKAREV et al. (Macromolecules 2005, 38, pg. 507-516), discloses all claimed method steps in independent Claim 1 and even discloses the cited amphiphilic block copolymer (i.e., PS-b-PVP), the hydrogen bond-forming acid (HABA), solvent (1,4-dioxane), and methanol extraction. However, as noted by Applicant in the Remarks filed 14 July 2022, TOKAREV further requires: “[a]n additional vapor annealing of a thin film of SMA samples in 1,4-dioxane was applied to improve the order of nanodomains” after the step of dip coating and prior to the evaporation of 1,4-dioxane (§Fabrication of…, par. 1, pg. 508). Such a step is required by TOKAREV to better form spherical domains in the matrix prior to solvent evaporation to form the taught vertical channels. Because the claimed invention is limited to only the cited method steps, this disclosure of an additional vapor annealing step renders the claimed invention non-obvious over the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777